Citation Nr: 0920375	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-21 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus as a residual of reconstruction of the 
right ear.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to an initial compensable evaluation for 
otitis media of the right ear.

4.  Entitlement to an initial compensable evaluation for 
vertigo as a residual of reconstruction of the right ear. 


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Esq.




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to July 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  

This matter was last before the Board in June 2006, at which 
time the Board denied the Veteran's claims on appeal.    

The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In his appellate 
brief, the Veteran withdrew his appeal with respect to the 
claims of entitlement to a temporary total rating under 38 
C.F.R. § 4.30 for treatment of a service-connected right ear 
disability and entitlement to a 10 percent evaluation based 
on multiple, non-compensable service-connected disabilities.  
Thus, these issues are not Before the Board.

While the case was pending before the Court, a January 2008 
rating decision denied claims of entitlement to an initial 
compensable evaluation of bilateral hearing loss, residuals 
of reconstruction of the right ear and otitis media of the 
right ear.  The Veteran perfected an appeal as to these 
issues.  

In an October 2008 rating decision, service connection was 
granted for tinnitus and vertigo as residuals of right ear 
reconstructive surgery based on a September 2008 VA 
examination report that addressed whether tinnitus and 
vertigo were residuals of right ear reconstructive surgery, 
prior to consideration of this matter by the Court.  The 
Veteran's attorney filed disagreement as to the ratings 
assigned.  

In a February 2009 Memorandum Decision, the Court vacated the 
Board's June 2006 decision with respect solely to the issue 
of "entitlement to a compensable rating for residuals of 
reconstruction of the right ear."  The Court also directed 
that the matter be remanded for a VA examination to address 
whether tinnitus and vertigo were residuals of right ear 
reconstructive surgery or were otherwise related to the 
Veteran's service-connected disabilities.  In this regard, 
the Board notes that the Veteran's attorney, in a May 2009 
letter, pointed out that the development directed by the 
Court has been completed.  See VA ear disease examination 
report dated September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the record, the Board finds that a remand is 
necessary for the RO to schedule the Veteran for a Travel 
Board hearing.  In a VA Form 9, Appeal to Board of Veterans' 
Appeals, dated in May 2008, the Veteran requested a travel 
Board hearing.  Accordingly, a remand is necessary to afford 
the Veteran a travel Board hearing before any final 
adjudication as to all the matters currently on appeal, as 
stated on the title page of this decision.

The case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
RO, in accordance with applicable 
procedures. Notice in this regard should 
be sent to the Veteran as required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




